Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 1 of 13 PageID #:251501




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST                   No. 16 C 8637
LITIGATION
                                                  Judge Thomas M. Durkin


                         MEMORANDUM OPINION AND ORDER

      All but one defendant in this case is an industrial producer of chicken meat. 1

(The industry term for such meat is “Broilers.”) Plaintiffs are businesses and

individuals who purchased Broilers from Defendants—either directly or indirectly—

for resale, business, or personal use, between 2008 and 2016. In three class

complaints (by classes of direct purchasers, indirect purchasers, and end-user

consumers), Plaintiffs alleged that Defendants conspired to fix Broiler prices higher

than the market would naturally support, in violation of the Sherman Act § 1 and

state law. On November 20, 2017, the Court denied motions to dismiss the

complaints for failure to state a claim. See R. 541 (In re Broiler Chicken Antitrust

Litig., 290 F. Supp. 3d 772 (N.D. Ill. 2017)).

      After the Court denied the motions to dismiss, a number of new plaintiffs,

who directly purchase Broilers from Defendants, filed complaints separate from the

direct-purchaser class alleging the same price-fixing conspiracy against Defendants.

Some of those complaints include new claims under the Racketeer Influenced and



1 The exception is Agri Stats, Inc., a subsidiary of Eli Lilly & Co. that produces
subscription reports about the Broiler industry. The claims against Agri Stats are
not implicated by this motion.
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 2 of 13 PageID #:251502




Corrupt Practices Act, 18 U.S.C. §§ 1962(c) and 1964(c), and a similar statute under

the Georgia Code § 16-14-4(b), which the Court will refer to collectively as the

“RICO” claims. 2 These claims allege that certain defendants conspired to unlawfully

manipulate a Broiler price index known as “Georgia Dock.” R. 2094; R. 2099; R.

2105; R. 2163. One of those defendants, Sanderson Farms, has moved to dismiss the

RICO claims for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6). R. 2920. That motion is denied.

                                  Legal Standard

      A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair

notice” of the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). This standard “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

While “detailed factual allegations” are not required, “labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550

U.S. at 555. The complaint must “contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). “‘A claim has facial plausibility when the


2 Plaintiffs also make claims under the Georgia Code § 16-14-4(a), but Sanderson
has not moved to dismiss these claims because § 16-14-4(a) does not include an
“enterprise” element analogous to that contained in the federal statute, which is the
focus of Sanderson’s motion. See R. 2915 at 1 n.2
                                            2
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 3 of 13 PageID #:251503




plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Boucher v. Fin.

Sys. of Green Bay, Inc., 880 F.3d 362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at

678). In applying this standard, the Court accepts all well-pleaded facts as true and

draws all reasonable inferences in favor of the non-moving party. Tobey v. Chibucos,

890 F.3d 634, 646 (7th Cir. 2018).

      Sanderson argues that the heightened pleading standard of Rule 9(b) applies

to allegations of an “enterprise” under RICO, which is the focus of this motion. See

R. 2915 at 7. The Court finds that the weight of authority is to the contrary, and so

will apply the Rule 8 standard. See United Food & Commercial Workers Unions &

Employers Midwest Health Benefits Fund v. Walgreen Co., 719 F.3d 849, 853 (7th

Cir. 2013) (“We review de novo whether the Fund’s enterprise allegations meet the

pleading standards of Rule 8(a) of the Federal Rules of Civil Procedure.”);

Kostovetsky v. Ambit Energy Holdings, LLC, 2016 WL 105980, at *3 (N.D. Ill. Jan.

8, 2016) (“As in [Drobny v. JP Morgan Chase Bank, NA, 929 F. Supp. 2d 839, 844-45

(N.D. Ill. 2013)], because the Seventh Circuit has applied the ordinary Rule 8(a)

pleading requirements to the enterprise element of a fraud-based RICO claim in at

least one case, Richmond v. Nationwide Cassel L.P., 52 F.3d 640, 644-46 (7th Cir.

1995), this court will apply Rule 8(a) to the non-fraud elements of Kostovetsky’s

RICO claim and Rule 9(b) only to the allegations of mail and wire fraud.”).




                                          3
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 4 of 13 PageID #:251504




                                      Background

      There are three primary price indices for Broilers: Urner Barry; USDA; and

Georgia Dock. From at least July 2002, until about January 2011, these three

indices tracked each other, more or less:




R. 2096 at 116. As is shown in this chart taken from one of the relevant complaints

(and which is included in all of them), beginning in about January 2011, the

Georgia Dock price no longer followed the decreases or increases of the Urner Barry

and USDA. And then around June 2015, when the Urner Barry and USDA began

substantial and similar declines, the Georgia Dock price remained historically high,

relative to the preceding 14 years.



                                            4
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 5 of 13 PageID #:251505




      Georgia Dock differs from Urner Barry and USDA in how underlying data is

collected. “The USDA and Urner Barry’s Broiler price indices are based upon a

system of double verification, which includes telephonic and written surveys of all

or nearly all chicken producers, but also verification of reported prices from

purchasers such as brokers and customers.” R. 2096 at 93 (¶ 294). By contrast, the

Georgia Dock price is set based on unverified reports of prices by only nine Broiler

producers who sell Broilers in Georgia. See id. at 95-97 (¶¶ 301-03). No Broiler

purchasers are consulted in calculating the Georgia Dock price.

      The Georgia Dock price is not a simple average of the nine producer reports.

First, the weighted average of the reports is taken, weighted by each producer’s

market share. Id. at 95-96 (¶ 301). Then, any report that is more than one cent

above or below the weighted average is discarded from the final weighted average.

Id. at 96 (¶ 302). This is known as the “one-cent rule.” Id.

      Plaintiffs allege that Sanderson and the other eight Georgia Dock producers

(collectively the “Georgia Dock RICO Defendants”) gave false pricing reports to

Georgia Dock. Plaintiffs allege further that the Georgia Dock RICO Defendants

agreed that they would report prices to Georgia Dock within the same one-cent

range to ensure that they could maintain a high price despite the one-cent rule.

      The Georgia Dock price index is compiled and published by the Poultry

Market News division of the Georgia Department of Agriculture. R. 2096 at 11 (¶

16). Senior executives from seven of the Georgia Dock RICO Defendants were also

members of the Poultry Market News Advisory Committee. Id. Members of the



                                           5
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 6 of 13 PageID #:251506




Advisory Committee learned how Georgia Dock data was collected and how the

price was calculated. Id. at 102 (¶ 320). Plaintiffs allege that the Advisory

Committee “controlled the process for calculating and . . . reevaluating the Georgia

Dock price.” Id. at 104 (¶ 326). Sanderson did not have a representative on the

Advisory Committee.

      Sanderson is a member of the Georgia Poultry Federation. Id. at 169 (¶ 539).

The Georgia Poultry Federation “acted as a go-between for the [Georgia Department

of Agriculture] and the Advisory Committee.” Id. at 106 (¶ 333). Additionally,

Sanderson and the other Georgia Dock RICO Defendants “interacted with each

other frequently at industry conferences and trade shows.” Id. at 154 (¶ 497).

                                       Analysis

      The federal RICO statute makes it “unlawful for any person employed by or

associated with any enterprise engaged in, or the activities of which affect,

interstate or foreign commerce, to conduct or participate, directly or indirectly, in

the conduct of such enterprise’s affairs through a pattern of racketeering activity[.]”

18 U.S.C. § 1962(c). “Racketeering activity” is defined with respect to a number of

federal crimes. See 18 U.S.C. § 1961(1). Sanderson does not challenge Plaintiffs’

allegations of “racketeering activity” on this motion.

      The RICO statute defines “enterprise” as “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals

associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). To allege an

“association in fact,” Plaintiffs must allege “at least three structural features: [1] a



                                           6
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 7 of 13 PageID #:251507




purpose, [2] relationships among those associated with the enterprise, and [3]

longevity sufficient to permit these associates to pursue the enterprise’s purpose.”

Boyle v. United States, 556 U.S. 938, 946 (2009). Plaintiffs allege that the Georgia

Dock RICO Defendants were associated in fact for the purpose of manipulating the

Georgia Dock price. (Sanderson does not question the allegations of longevity.)

      Sanderson argues that Plaintiffs’ RICO claims against it fail because

Plaintiffs concede that Sanderson was not a member of the Advisory Committee.

But the Advisory Committee is not the RICO enterprise that is alleged. Rather, as

Sanderson concedes, membership on the Advisory Committee is only one of many

allegations of relationships among the Georgia Dock RICO Defendants in the

complaints. See R. 2915 at 1 (“the Georgia Dock Defendants associated with each

other to form and participate in a RICO ‘enterprise’ in part through their Advisory

Committee membership” (emphasis added)). Although Sanderson was not an

Advisory Committee member, Plaintiffs allege that Sanderson had relationships

with the other Georgia Dock RICO Defendants through industry meetings and

conferences. Plaintiffs also allege that Sanderson had a relationship with the

Advisory Committee and the Georgia Dock through its membership in the Georgia

Poultry Federation. As one of only nine producers who contributed pricing to the

Georgia Dock, Plaintiffs have plausibly alleged that Sanderson had relationships

with the Georgia Dock RICO Defendants.

      Plaintiffs allege that the Advisory Committee was how the Georgia Dock

RICO Defendants learned about the Georgia Dock’s data collection and calculation



                                         7
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 8 of 13 PageID #:251508




methods, which permitted them to manipulate the price. Sanderson argues that

since it was not on the Advisory Committee, it could not have learned this

information. But it is entirely plausible that this information was communicated

among the Georgia Dock RICO Defendants at times other than Advisory Committee

meetings in particular. Thus, the fact that Sanderson was not an Advisory

Committee member does not mean that Sanderson could not have learned

information from the Advisory Committee members during other interactions,

which are alleged in the complaint.

      Sanderson’s motion might have more merit if membership in the Advisory

Committee, the Georgia Poultry Federation, and general industry relationships

were the only allegations indicating collusion among the Georgia Dock RICO

Defendants. But the other allegations in the complaint overwhelmingly indicate

that the Georgia Dock RICO Defendants conspired to manipulate the Georgia Dock

price, whatever their specific means of communication. There were only nine price

contributors to the Georgia Dock. Their price submissions were never verified. And

starting in January 2015, the Georgia Dock price completely deviated from the

Urner Berry and USDA prices. Such a deviation makes it plausible that it was

caused intentionally. And with the “one-cent rule” knocking out outliers, the

majority of the Georgia Dock RICO Defendants had to be deviating from the Urner

Berry and USDA prices in order for the Georgia Dock price to exhibit the deviation

that it did. (The one-cent rule mathematically assured that the price would move

with the weighted majority.) Moreover, Plaintiff allege that the Georgia



                                        8
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 9 of 13 PageID #:251509




Department of Agriculture employee responsible for collecting Georgia Dock price

information, Arty Schronce, testified that it was very rare for any price submission

to be excluded under the one-cent rule, and he could only recall two instances when

that happened. R. 2096 at 97, 138 (¶¶ 304, 431). It is possible that not all the

Georgia Dock RICO Defendants colluded to align their price submissions.

Submissions could have been knocked out by the one-cent rule. And maybe that was

true of Sanderson’s submissions. But absent coordination, more one-cent rule

exclusions would likely have occurred and been noticed. It was possible for only a

weighted majority of the Georgia Dock RICO Defendants to manipulate the price.

But the more Georgia Dock RICO Defendants who did not participate, the more

likely it would be that the scheme would be noticed. For the alleged scheme to evade

detection, all of the Georgia Dock RICO Defendants needed to participate so that

outliers would be rare. So, even though it was possible to manipulate the Georgia

Dock price with fewer than all the Georgia Dock RICO Defendants participating,

Plaintiffs allegations make it plausible that all the Georgia Dock RICO Defendants

colluded to submit prices within a range that took into account the one-cent rule, in

order to keep the Georgia Dock price high. The allegations of “relationship” and

“purpose” (along with undisputed longevity) are sufficient to plausibly allege an

“enterprise.”

      Sanderson argues that this reasoning impermissibly defines the enterprise

“coextensively with the pattern of racketeering,” despite the requirement that “the

existence of the enterprise [must be] a separate element from a pattern of



                                         9
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 10 of 13 PageID #:251510




racketeering activity.” R. 3096-1 at 7 (quoting United States v. Chester, 2017 WL

3394746, at *5 (N.D. Ill. Aug. 8, 2017), and Boyle, 556 U.S. at 947). But three

sentences after making this argument, Sanderson concedes that the Supreme Court

has said that “the evidence used to prove the pattern of racketeering activity and

the evidence establishing an enterprise may in particular cases coalesce.” Boyle, 556

U.S. at 947 (emphasis added). That is true of Plaintiffs’ allegations in this case.

Plaintiffs’ allegations plausibly show both common and concerted unlawful activity,

because the Georgia Dock price would not have remained high above the Urner

Barry and USDA prices unless at least a weighted majority of the Georgia Dock

RICO Defendants agreed to submit higher prices within a range that avoided being

knocked out by the one-cent rule. Sanderson also notes that the Supreme Court has

emphasized that allegations of a pattern of racketeering activity “would not be

enough to show that the individuals were members of an enterprise,” if the

individuals acted “independently and without coordination.” R. 3096-1 at 7. But

here, the racketeering activity alleged permits the plausible inference that the

fraudulent price submissions were coordinated. Contrary to Sanderson’s concerns,

this interpretation of the allegations does not “collapse” the “two statutory

elements” into “one.” It simply acknowledges, as has the Supreme Court, that

sometimes the same allegations can be a basis to show both racketeering activity

and an enterprise. Despite Sanderson’s argument, this is an uncontroversial

conclusion that has been reached by a number of courts. See, e.g., G & G Closed

Circuit Events, LLC v. Castillo, 327 F. Supp. 3d 1119, 1137 (N.D. Ill. 2018) (“There



                                         10
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 11 of 13 PageID #:251511




is no requirement that the Court ‘zero out’ the alleged RICO predicate acts when

deciding whether [the] three structural features [described in Boyle] have been

alleged.”).

       Sanderson also argues that Plaintiffs’ allegations of racketeering activity do

not permit a plausible inference of concerted conduct, because: (1) “Plaintiffs have

not actually alleged any parallel price submissions to the Georgia Dock by

Sanderson Farms”; and (2) “It does not follow, as Plaintiffs suggest in their

opposition, that the scheme could not succeed without all bidders.” R. 3096-1 at 8,

10. It is true that Plaintiffs have not made specific allegations regarding

Sanderson’s price submissions. Plaintiffs have discovered records of more than 500

price submissions made by five Georgia Dock RICO Defendants that total almost

67% of the market, but none from Sanderson, apparently because Sanderson, unlike

the five defendants for whom Plaintiffs have price submission records, reported its

price submissions over the phone and did not keep records. See R. 2096 at 118 (¶

363). And it is also true that, mathematically, these five Georgia Dock RICO

Defendants could have colluded to manipulate the Georgia Dock price without the

agreement of the other four Georgia Dock RICO Defendants, including Sanderson.

But the evidence cited in the complaint (both documentary and testimonial), shows

that the five Georgia Dock RICO Defendants’ price submissions were always within

one cent of the previous week’s price, and were very rarely lower than the previous

week’s price. This evidence plausibly indicates an agreement among those five

Georgia Dock RICO Defendants. Considering the testimony that price submissions



                                         11
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 12 of 13 PageID #:251512




were very rarely knocked out by the one-cent rule, and there are only four other

Georgia Dock RICO Defendants, who all regularly interacted through the Advisory

Committee, the Georgia Poultry Federation, and other industry meetings, it is also

plausible that the other four Georgia Dock RICO Defendants, including Sanderson,

participated in the collusion to maintain a high Georgia Dock price. The allegations,

of course, do not eliminate the possibility that Sanderson did not participate in the

enterprise. But the allegations are sufficient to plausibly allege the claim that

Sanderson did participate. 3

      Lastly, Sanderson argues in passing that Plaintiffs have failed to allege that

Sanderson “conducted” the enterprise, which is another element of the claims. See

R. 3096-1 at 3. But Sanderson is “alleged to be part of the enterprise itself,” which is

sufficient to allege “conduct” under RICO. MCM Partners, Inc. v. Andrews-Bartlett

& Assocs., Inc., 62 F.3d 967, 979 (7th Cir. 1995). The allegation of Sanderson’s

express agreement with the other Georgia Dock RICO Defendants to submit

fraudulent prices to the Georgia Dock, which the Court finds Plaintiffs have

plausibly alleged, is sufficient to allege “conduct.” See In re Ins. Brokerage Antitrust

Litig., 618 F.3d 300, 378 (3d Cir. 2010) (“[I]f defendants band together to commit




3 As noted, the heightened pleading of Rule 9(b) does not apply to pleading the
“enterprise” element. The Court finds this remains true even when allegations of
“racketeering” also serve as allegations of the “enterprise.” Sanderson has not
addressed this specific issue. Nevertheless, the Court would find that Plaintiffs’
allegation of the particular person responsible for submitting the allegedly
fraudulent prices, see R. 2096 at 137 (¶ 429), and Plaintiffs’ allegation that the
prices were submitted to the Georgia Dock, satisfies the particularity requirements
of Rule 9(b), with respect to the “racketeering” element.
                                          12
Case: 1:16-cv-08637 Document #: 3519 Filed: 03/03/20 Page 13 of 13 PageID #:251513




[violations] they cannot accomplish alone . . . then they cumulatively are conducting

the association-in-fact enterprise’s affairs, and not [simply] their own affairs.”).

                                      Conclusion

      More than two years ago, the Court denied motions to dismiss claims under

the Sherman Act § 1, finding that the allegations plausibly demonstrated collusive

agreement among Defendants. The allegations of collusive manipulation of the

Georgia Dock are even stronger. Therefore, Sanderson’s motion to dismiss [2920] is

denied.

                                                       ENTERED:


                                                       ______________________________
                                                       Honorable Thomas M. Durkin
                                                       United States District Judge
Dated: March 3, 2020




                                           13
